DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on February 28, 2022 was received. Claims [1, 3 and 5-6 were amended. Claims 8-15 were canceled. No claim was added.
 The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 3, 2021. 

Election/Restriction
Applicant’s election without traverse of Invention I, claims 1-7 and 16-21 in the reply filed on February 28, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 3, 5 and 6 are rejected, because the claims have been amended. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification provides support of the concentration to be 5%, it does not provide support for “at least” 5%.  It is also unclear what if “w/v” is part of the limitation of not as it is inside a bracket. In addition, “w/v” should also be written in a full format not in abbreviation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) and Liu (US20160332153). 
Regarding claim 1, Bickford teaches a method of conditioning a dielectric substrate for subsequent electroless deposition, wherein the dialectic substrate is polymer (abstract, column 1 lines 7-15, and column 3 lines 20-25) (a method of immobilizing metals on a polymeric substrate). Bickford teaches to provide a polymeric substrate that has a surface (column 3 lines 20-25). Bickford teaches to pretreat the surface with an aqueous solution of a surfactant (column 4 lines 10-14) (treating the surface with an aqueous surfactant solution). Bickford teaches the substrate is treated with an aqueous composition of catalytic metal salt, where in the metal is the cation in the salt (column 4 lines16-25, lines 25-30, and lines 35-40) (adding to the surface a metal salt solution, so that ions of the metal salt become associated with the surfactant treated surface). Bickford teaches to contact the catalyst solution treated surface with a reducing agent to reduce the metal cations of the catalytic metal salt to zero valent metal state deposit or catalytic meal particles on the surface of the substrate (column 4 lines 51-68, column 2 lines 64-68). The ions of the metal salt are considered to be associated with the surfactant treated surface as Bickford teaches they are being reduced on such surface (column 4 lines 51-68).
Bickford does not explicitly teach the surfactant being partially absorbed into the surface. However, Kimura teaches a method of electroless plating (abstract), Kimura teaches to use a cation surfactant when the surface potential in liquid of the substrate is negative, and an anion surfactant when the surface potential in liquid of the substrate is positive, so that the surfactant is easily adsorbed on the substrate (paragraph 0060). The surfactant is considered to be partially absorbed on the surface as ionic surfactant contains ionic functional group, and it is reasonably expected such functional group is where the surfactant being absorbed on the charged potential surface. Kimura teaches the catalyst source is a metal salt in a catalyst solution (paragraphs 0064 and 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cationic surfactant on negative potential surface and anionic surfactant on positive potential surface as suggested by Kimura in the method of electroless plating as disclosed by Bickford because Kimura teaches the surfactant is easily adsorbed on the substrate thus facilitate the formation of the catalyst on the surface for electroless plating (paragraphs 0060, 0106).
Bickford in view of Kimura does not explicitly teach the metal are reduced to metal nanoparticles. Bickford teaches the ions are reduced to zero valent catalytic metal particles (column 2 lines 45-50 and 65-68) but does not explicitly teaches the size of the particles. However, Liu teaches an aqueous catalyst with nanoparticles of precious metals used to electroless plate metal on a non-conductive substrates (abstract) and discloses the catalyst in nanoparticles size, specifically in the range of 2nm to 100nm (inside the claim range), facilitates the electroless plating (paragraphs 0009, 0020 and 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the size of the precious metal ions to the nanoparticles size as suggested by Liu in the method of electroless plating as disclosed by Bickford in view of Kimura because Liu teaches such particles size for precious metal catalysts facilitate electroless plating on the surface of a non-conductive substrate (abstract, paragraphs 0009, 0020 and 0022). 
	Regarding claim 2, Bickford teaches the surface of the polymeric substrate is hydrophobic (column 3 lines 60-65). 
	Regarding claim 3, Bickford teaches the polymeric substrate is polypropylene which is a polyolefin (column 3 lines 35-40) and teaches to form a surfactant layer before forming a catalyst layer (paragraphs 0046-0048). 
	Regarding claim 5, Kimura teaches the surfactant is cationic (paragraphs 0060-0061).
	Regarding claim 6, Bickford teaches the metal salt solution comprises a platinum, silver or nickel salt (column 4 lines 30-45).
Regarding claim 7, Liu teaches formaldehyde (Bickford’s reducing agent) and formic acid are used as reducing agents to reduce metal ion to metal in the precious metal catalyst solution (paragraph 0017). Formaldehyde and formic acid in precious metal catalyst solution are considered as functionally equivalent reducing agent for precious metal as evidenced by Liu. Therefore, it would have been obvious to one of ordinary skill in the art to substitute formic acid for formaldehyde as the reducing in the method of electroless plating as disclosed by Bickford in view of Kimura. 
Regarding claim 16, Bickford teaches the polymeric substrate is polypropylene (column 3 lines 35-40) and teaches to form a surfactant layer before forming a catalyst layer (paragraphs 0046-0048).
	Regarding claim 19, Kimura teaches to immerse the substrate in the solution for sufficient duration for the surfactant to be absorbed (paragraphs 0060) for example of 1- to 10 minutes. It would have been obvious to one of ordinary skill in the art to recognize duration longer than the example would have been able to achieve the same result of absorption as Kimura did not specify the longer duration would render the process inoperable. Therefore, it would have been within the skill of the ordinary artisan to adjust and increase the duration of the immersion in the process to ensure the surfactant is absorbed on the surface of the substrate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range. 
	Regarding claim 21, it is well settled that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05 II. A.). Since Kimura teaches the surfactant is adsorbed on the substrate to facilitate the formation of the catalyst on the surface for electroless plating (paragraphs 0060, 0106), it would have been within the skill of the ordinary artisan to adjust and optimize the concentration of the surfactant in the solution in the process to ensure enough the surfactant is absorbed on the surface of the substrate to facilitate the formation of the catalyst on the surface for the electroless plating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) and Liu (US20160332153) as applied to claims 1-3, 5-7, 16, 19 and 21, and further in view of Humiston (US20150291754). 
Regarding claim 4, Bickford in view of Kimura and Liu teaches all the limitations of this claim, except the polymeric substrate is microporous. However, Humiston teaches a method of production of an electrically conductive microporous membrane (paragraph 0002), comprising electroless plating a metal layer on a microporous polymeric material, such as polypropylene (paragraphs 0006, 0025 and 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a microporous polymeric substrate for electroless plating as suggested by Humiston in the method of electroless plating as disclosed by Bickford in view of Kimura because Humiston teaches the resulting electrically conductive microporous membranes demonstrating composite architectures and properties suitable for electronic and/or optical applications (paragraph 0006). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) and Liu (US20160332153) as applied to claims 1-3, 5-7, 16, 19 and 21, and further in view of Min (US20190086733).
Regarding claim 17, Bickford in view of Kimura and Liu teaches all limitations of this claim, except the surfactant. However, Min teaches an inorganic composite luminescent material (abstract) and discloses benzalkonium chloride and cetyltrimethylammonium brominde (Kimura’s surfactant paragraphs 0060-0061) are functionally equivalent cationic surfactant (paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art to substitute cetyltrimethylammonium brominde for benzalkonium chloride as an cationic surfactant in the method of immobilizing metals on a polymeric substrate as disclosed by Bickford in view of Kimura and Liu.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) and Liu (US20160332153) as applied to claims 1-3, 5-7, 16, 19 and 21, and further in view of Chung (US20110229734).
Regarding claim 18, Bickford teaches the metal salt solution comprises a platinum, silver or nickel salt (column 4 lines 30-45). Thus, Bickford in view of Kimura and Liu teaches all limitations of this claim, except the specific platinum metal salt. However, Cheng teaches a platinum plating solution (abstract) and discloses potassium hexachloroplatinate is a well-known platinum salt for plating solution (paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium hexachloroplatinate as the metal salt in the solution as suggested by Chung in the method of Bickford in view of Kimura and Liu because Bickford teaches the metal salt comprises platinum, and Chung teaches potassium hexachloroplatinate is a well-known platinum salt for plating solution (paragraph 0013).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) and Liu (US20160332153) as applied to claims 1-3, 5-7, 16, 19 and 21, and further in view of Hatanaka (US20120256224). 
Regarding claim 20, Bickford in view of Kimura and Liu teaches all limitations of this claim, except the temperature of the surfactant solution. It is well settled that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05 II. A.). Nevertheless, teaches a substrate processing method (abstract) and discloses surfactant treatment process on the surface of the substrate is carried out in ambient temperate to 80ºC (pargraph 0400), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the surface with the surfactant solution at ambient temperate to 80ºC as suggested by Hatanaka in the method of Bickford in view of Kimura and Liu because Hatanaka teaches such temperature facilitate the surfactant treatment of the surface (paragraph 0400).

Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
Bickford and Kimura do not teach the particle size or how to control the size of metal particles in the contact of adding a reducing agent to a metal salt solution. Liu also does not teach how to control the size of the metal particles. Liu’s catalyst is formed in a different method. 

In response to Applicant’s arguments, please consider the following comments:
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how to adjust the size of the particles to be the claimed range with the specific parameters of the process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, Bickford in view of Kimura and Liu is considered to teach all the limitations of the claims including the steps and also the particle size is result effective variable for the further electroless plating step which is recited in Bickford. In response to applicant's arguments against the references individually (Liu’s catalyst is formed by different method), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of ordinary skill in the art would have recognized the particle size desired for the further electroless plating step in Bickford based with the reason provided by Liu’s, regardless of how the catalyst is formed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717